Citation Nr: 1411155	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served in the National Guard and Army Reserves from September 1988 to October 1996, with a period of active duty for training from January 4, 1989, to May 5, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.  

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated through November 2012, which were considered in the November 2012 supplemental statement of the case, and a March 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In May 2012, the Board remanded the appeal for further development.  Unfortunately, the Board finds the record remains inadequate to render a decision on the merits, and a remand is again necessary.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In accordance with the May 2012 remand directives, the agency of original jurisdiction (AOJ) obtained a new VA examination later that month in order to determine the etiology of the Veteran's claimed right knee disorder.  Unfortunately, as will be explained herein, the VA examiner's medical opinion is inadequate to decide the claim.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain an addendum opinion that is adequate for adjudication purposes.   

The Veteran contends that he has a right knee disorder due to his service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease.  Specifically, he claims that his foot condition causes him to walk on the outside of his right foot, which has caused a right knee disorder.

As directed in the May 2012 Board remand, the Veteran was afforded a VA examination later that month.  The examiner's opinion was submitted on a disability benefits questionnaire (DBQ) for knee and lower leg conditions.  In response to question one asking, "Does the Veteran now have or has he/she ever had a knee and/or lower leg condition?" the examiner checked "yes."  The examiner then, in contradiction, wrote, "There is no evidence of a knee disability on today's examination."  She also noted that diagnostic testing revealed "mild medial and lateral compartment joint space narrowing," but she did not explain whether this reflected a knee disorder.  In addition, the examiner stated that she reviewed the entire claims file; however, she did not address the Veteran's April 2006 x-ray results which revealed bone islands in the medial femoral condyle and the patella.  The examiner ultimately concluded that there was no diagnosis of a right knee disability and thus she would not render a nexus opinion.

However, in light of the aforementioned findings of mild medial and lateral compartment joint space narrowing and bone islands in the medial femoral condyle and the patella, the Board finds that a remand is necessary in order to obtain an addendum opinion from the May 2012 VA examiner so as to determine whether the Veteran has a current right knee disorder and, if so, whether such is secondary to his service-connected right foot disability. 

In this regard, the examiner should address whether the Veteran currently has, or has had at any time since July 2005 (the date the Veteran filed his claim for service connection), a right knee disorder, taking into consideration the aforementioned evidence.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  The examiner should then address whether any such knee disorder is caused or aggravated by the Veteran's service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the May 2012 VA examination.  If the May 2012 examiner is unavailable, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.  Following a review of the claims file, the examiner is asked to provide the following opinions regarding the etiology and nature of the Veteran's claimed right knee disorder:

a)  Identify any right knee disorders the Veteran has or has had at any time since July 2005.  In providing a diagnosis, consider the entire record.  Specifically discuss the following evidence: the April 2006 x-ray results which revealed bone islands in the medial femoral condyle and the patella; the May 2012 impression of mild joint space narrowing in the right knee; and the Veteran's statements regarding his symptoms.

b)  If a diagnosis of a right knee disorder is not rendered, provide an opinion reconciling that decision with the above-cited evidence.

c)  With respect to each right knee disorder diagnosed, provide an opinion as to whether such is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by the Veteran's service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease.

A detailed rationale for all opinions expressed should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


